Citation Nr: 1639487	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-15 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in Cleveland, Ohio


THE ISSUE

Entitlement to reimbursement of private medical expenses incurred from May 30, 2013, through June 5, 2013, from multiple providers.    


REPRESENTATION

Appellant represented by: Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from November 1967 to April 1968.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2013 decision of the Veterans Health Administration office in Cleveland, Ohio.

In July 2016, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge and accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2016).  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the VA Medical Center in Cleveland, Ohio.  VA will notify the Veteran if further action is required.  


REMAND

The Veteran has no service-connected disabilities; therefore, 38 U.S.C. 17.28 does not apply.  The only applicable provision for reimbursement is the Millenium Healthcare Act, 38 U.S.C. 17.25; 38 C.F.R. §§ 17.1000-17.1002.  

The pertinent requirements for reimbursement include enrollment in the VA health care system with receipt of care within the 24-month period preceding the furnishing of such emergency treatment.  Here, the VA outpatient records demonstrate that the Veteran has actively participated in VA healthcare during and since the period of her unauthorized emergency treatment.  

In addition, the Veteran must have no entitlement to care or services under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment.  However, other than the vague statement in several of the decisions: "you are covered under Medicare or another health insurance company," the record does not describe the type of coverage the Veteran actually has.  

The record before the Board includes denials of the following claims: 

Date of Service	Claim #		Provider				
5/30/13		UB04#449253	Mount Carmel East			
5/31/13 		HCFA#1220451	Mount Carmel Health Providers Two
5/31/13		HCFA#1220449	Mount Carmel Health Providers Two
5/31/13		HCFA#1152780	Mount Carmel Health Providers Two
5/31/13		HCFA#1166539	Mount Carmel Health Providers Two
5/31/13		HCFA#1166604	Radiology Incorporated		
5/31/13		HCFA#1206542	Westerville Natural Medicine	
6/1/13			HCFA#1166538	Mount Carmel Health Providers Two
6/1/13			HCFA#1220452	Mount Carmel Health Providers Two
6/1/13			HCFA#1220450	Mount Carmel Health Providers Two
6/3/13			HCFA#1162018	Mount Carmel Health Providers Two
6/3/13			HCFA#1220453	Mount Carmel Health Providers Two
6/4/13			HCFA#1170269	Mount Carmel Health Providers Two
6/5/13			HCFA#1176797	Mount Carmel Health System Physician

Many of the claims were denied on the basis that the Veteran has Medicare or another healthcare contract.  This would appear to preclude coverage under the Millenium Healthcare Act (38 U.S.C. § 17.25).  However, not all of the claims were denied on this basis.  Indeed, it appears that some claims (not listed) were granted.  

One claim (HCFA#1162018) gives as a reason for denial: "There is no evidence of an authorization for the invoice submitted.  Please contact the referring VA facility for clarification."  However, as none of the invoices are included in the record, it is unclear what the actual charges are and what service was performed with respect to that claim or with respect to the other claims.  

In sum, the Board does not have an adequate evidentiary basis to determine whether the pertinent requirements for reimbursement have been met.  Moreover, in light of the possibility that some claims are not precluded on the basis of the existence of another healthcare contract, information is needed as to what VA facilities were available and whether an emergency existed at the time of treatment.  

The Veteran has also disagreed with the denial of charges for Mid-Ohio Ambulance Service of $150.00 and claim UB04#392975 for Mount Carmel East.  However, there are no decisions with respect to these claims of record.  

Accordingly, the case is REMANDED for the following action:

1.  For each claim filed, please provide a copy of the invoice and, if it is not apparent from the invoice, provide a description of the service provided and the amount charged by the provider.  Please also include a copies of the decisions (and invoices) of claims that were granted, if any.  

2.  Please describe the specific non-VA healthcare contract the Veteran has and specifically indicate which claims are precluded on the basis of this coverage and which claims are not precluded on the basis of this coverage.  If any claims are not precluded on this basis, please provide an explanation for why they are not precluded.  

3.  Please address whether the claims identified by the Veteran in the Notice of Disagreement, i.e., Mid-Ohio Ambulance Service and UB04#392975, were actually denied and if so, provide a copy of the decision (and invoice) for each.  

4.  For the claims denied on the basis that VA facilities were feasibly available, please provide the name and address of those facilities.  

5.  Please obtain a medical opinion based on a review of the clinical records as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that a medical emergency (a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health) existed at the time the Veteran was admitted to the private facility (Mount Carmel) on May 31, 2013, and if so, when her condition stabilized to permit a safe transfer to a VA or Federal facility.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

Readjudicate the remanded claim.  If the benefit sought on appeal is not granted, the Veteran and her representative should be provided a Supplemental Statement of the Case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


